DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 8 have been examined.
Drawings
The drawings are objected to because in Figure 6, both of the other vehicles are designated as "M3", while the specification recites the other vehicles are.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In P[0048], P[0074] and Figure 16, reference is made to the distance D being greater than and less than 0 (zero).  This is confusing because a distance is a positive value.  After a thorough reading of the entire specification, the examiner believes the distance D is meant to convey a direction .  In order to clearly convey this meaning, the examiner suggests adding the following into P[0047] immediately after the first sentence, “The distance D includes a directional element.  When the target-vehicle is to the left of the center position, the distance D is expressed as a negative value (D < 0).  When the target-vehicle is to the right of the center position, the distance D is expressed as a positive value (D > 0).”  This would clearly recite the intended meaning of the distance D throughout the disclosure.
Appropriate correction is required.
The disclosure is objected to because of the following informalities: Twice in P[0038], the phrase “the predetermined amount of more” is recited.  This should be “the predetermined amount or more”.  
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:  In line 3, the phrase "condition at forward portions" should be "conditions at forward portions" or "a condition at forward portions".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the position of the target vehicle" in line and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a route on which the target vehicle will travel” in lines 10 and 11, while earlier “a route on which the target vehicle will travel” is also recited in lines 1 and 2.  It is unclear if this is a new route on which the target vehicle will travel, or the same route on which the target vehicle will travel.  The examiner assumes it is the same route on which the target vehicle will travel for continued examination.
Claim 2 recites the limitation "the position of the target vehicle" in line and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the  of the target vehicle" in line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “a route on which the target vehicle will travel” in lines 7 and 8, while earlier “a route on which the target vehicle will travel” is also recited in lines 1 and 2.  It is unclear if this is a new route on which the target vehicle will travel, or the same 
Claim 4 recites the limitation "the position of a vehicle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the vehicle speed" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the position of a target vehicle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term "difficult" in claim 2 is a relative term which renders the claim indefinite.  The term "difficult" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification acknowledges that it is difficult to detect an orientation of the vehicle when it is at a standstill or moving at a slow speed P[0020].  It is also difficult when there are more vehicles and buildings in the area P[0061].  The level of “difficult” is not defined, and is relative to the number of sensors, the amount of information received or acquired, and the accuracy of the sensors.
Claims 1, 2, 5, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Each claim recites "in a case where"s involving in one case or another.  The claims do not include limitations .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 thru 4, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhu et al Patent Number 9,495,874 B1.
Regarding claims 1 and 8 Zhu et al disclose the claimed vehicle behavior prediction method of predicting a route of a target vehicle near a host vehicle using a sensor to detect a position of the target vehicle, “FIG. 5 illustrates an example of vehicle 101 detecting surrounding objects.  Using the sensors described above, autonomous 
the claimed acquiring road structure around the target vehicle including a traffic lane, “Based on the position and movement of vehicles 510 and 520, relative to vehicle 101, the computer system of vehicle 101 may associate vehicles 510 and 520 with the center lane of City Highway.  The computer system of vehicle 101 may then compare the changed heading of vehicle 520 with the stored road graph to determine that vehicle 520 is turning from City Highway to Through Street, at point 610.  Likewise, the computer system compares the change in heading of vehicle 510 with map 600 to determine that the vehicle has changed from the center lane to the adjacent lane to the right, at point 620.” (column 9 lines 31 thru 41 and Figure 5), and “vehicle 101 may associate and track all surrounding vehicles with a particular road graph element, such as a lane of travel or intersection” (column 9 lines 42 thru 44);
the claimed acquiring a traffic rule for the road structure, “the predicted behavior of other objects is based not only on the type of object and its current trajectory, but also 
the claimed determining the target vehicle is stopped, “As another example, vehicle 520 may come to a stop for a period of time before making the left-hand turn designated by arrow A2.  Computer system 110 may identify this action as a behavior of interest, depending on which road element vehicle 520 is travelling.” (column 10 lines 25 thru 29), and “For example, server 142 may determine how a passenger vehicle would react if placed in the position of vehicle 520, and determine that given the presence of vehicles 540 and 550, vehicle 520 will need to come to a complete stop before making the left-hand turn along path A2.  In turn, the behavior model 712 will likely increase the probability of vehicle 510 changing lanes along path B2, as it will be directly behind a stopped vehicle.” (column 15 lines 30 thru 37);
the claimed extracting multiple candidate routes for a direction that the target vehicle will travel based on the road structure, “As indicated by directional arrows A1, B1, C, and D, vehicle 510 and vehicle 520 are currently traveling along the center lane, while autonomous vehicle 101 and vehicle 530 are traveling north in the right-hand lane.  Upon detecting the surrounding vehicles, computer system 110 may track and record the position and movement (e.g. velocity, heading, and acceleration) of each surrounding vehicle.” (column 8 line 63 thru column 9 line 3 and Figure 5), and “vehicle 101 may record the position and movement data of vehicle 510 and vehicle 520.  In 
the claimed predicting the target vehicle route out of the multiple candidate routes when the target vehicle is stopped based on the traffic rule, “As another example, vehicle 520 may come to a stop for a period of time before making the left-hand turn designated by arrow A2.  Computer system 110 may identify this action as a behavior of interest, depending on which road element vehicle 520 is travelling.  Specifically, if vehicle 520 is determined to be in a left-hand turn lane, vehicle 101 may not identify vehicle 520 having stopped will not as a behavior of interest.  However, if vehicle 520 was travelling one lane over to the right, the fact that it has stopped could indicate that there is a backup ahead.” (column 10 lines 25 thru 34 and Figure 5), “For example, the autonomous vehicle 101 in FIG. 5 will provide server 142 with object data for vehicle 510 that identifies nearby objects that can be perceived by vehicle 510, including vehicles 520, 530, 540, and 550, as well as autonomous vehicle 101.  The object data 710 will also include position and movement data for each of these nearby objects relative to vehicle 510.  For example, server 142 may receive object data 710 indicating that vehicle 520 has turned on its left-hand blinker or is slowing down as it approaches the next intersection.  Server 142 may, in turn, predict that vehicle 520 intends to make a left-hand turn, as indicated by directional arrow A2.” (column 15 lines 5 thru 16), and “Server 142 may perform a similar, object-centric behavior prediction for each of the 
Regarding claim 3 Zhu et al disclose the claimed traffic rule includes a rule concerning a traffic signal, crosswalk or traffic sign, “The vehicle may include components for detecting objects external to the vehicle such as other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc.” (column 5 lines 31 thru 33), “data 134 may include detailed map information 114, such as highly detailed maps identifying the shape and elevation of roadways, lane lines, intersections, crosswalks, speed limits, traffic signals, buildings, signs, real time traffic information, or other such objects and information” (column 8 lines 15 thru 20), and the predicted behavior of other vehicles is based on the type, current trajectory, traffic rules and predetermined behaviors (column 7 lines 57 thru 61).
Regarding claim 4 Zhu et al disclose the claimed detecting a position of another vehicle on the multiple candidate routes, the predicted actions for vehicle 520 are directional arrows A1 and A2 (Figure 5), and “FIG. 5 illustrates an example of vehicle 101 detecting surrounding objects.  Using the sensors described above, autonomous 
the claimed route of the target vehicle is predicted out of the multiple candidate routes based on the position of the another vehicle and the traffic rule, “Returning to FIG. 5, vehicle 101 may record the position and movement data of vehicle 510 and vehicle 520.  In doing so, vehicle 101 can detect that vehicle 520 has de-accelerated and is changing its heading in the direction of arrow A2.  Similarly, vehicle 101 detects that vehicle 510 has changed its heading as provided by arrow B2.” (column 9 lines 23 thru 28), vehicle 510 equates to the claimed another vehicle and vehicle 520 equates to the claimed target vehicle.  In Figure 5, vehicle 520 is predicted to slow down or stop to execute a left turn (A2), while in response to vehicle 520 stopping, vehicle 510 is predicted to move over to the right (B2).
Regarding claim 7 Zhu et al disclose the claimed method of claim 1 (see above), further comprising:
the claimed detecting a travel path of the target vehicle, “FIG. 5 illustrates an example of vehicle 101 detecting surrounding objects.  Using the sensors described above, autonomous vehicle 101 is capable of detecting surrounding vehicles 510-550.  As indicated by directional arrows A1, B1, C, and D, vehicle 510 and vehicle 520 are 
the claimed route of the target vehicle is predicted based on the travel path and traffic rule, “system 100 may predict a detected vehicle's future movement by analyzing data relating to the other vehicle's current surroundings and determining how the other vehicle will likely respond to those surroundings” (column 7 lines 35 thru 39), and the predicted behavior of other vehicles is based on the type, current trajectory, traffic rules and predetermined behaviors (column 7 lines 57 thru 61).
Regarding claim 2 Zhu et al disclose the claimed vehicle behavior prediction method of predicting a route of a target vehicle near a host vehicle using a sensor to detect a position of the target vehicle, “FIG. 5 illustrates an example of vehicle 101 detecting surrounding objects.  Using the sensors described above, autonomous vehicle 101 is capable of detecting surrounding vehicles 510-550.  As indicated by directional arrows A1, B1, C, and D, vehicle 510 and vehicle 520 are currently traveling along the center lane, while autonomous vehicle 101 and vehicle 530 are traveling north in the right-hand lane.  Upon detecting the surrounding vehicles, computer system 110 may track and record the position and movement (e.g. velocity, heading, and acceleration) of each surrounding vehicle.” (column 8 line 60 thru column 9 line 3 and Figure 5), and “A method and apparatus are provided for determining one or more behavior models used 
the claimed acquiring road structure around the target vehicle including a traffic lane, “Based on the position and movement of vehicles 510 and 520, relative to vehicle 101, the computer system of vehicle 101 may associate vehicles 510 and 520 with the center lane of City Highway.  The computer system of vehicle 101 may then compare the changed heading of vehicle 520 with the stored road graph to determine that vehicle 520 is turning from City Highway to Through Street, at point 610.  Likewise, the computer system compares the change in heading of vehicle 510 with map 600 to determine that the vehicle has changed from the center lane to the adjacent lane to the right, at point 620.” (column 9 lines 31 thru 41 and Figure 5), and “vehicle 101 may associate and track all surrounding vehicles with a particular road graph element, such as a lane of travel or intersection” (column 9 lines 42 thru 44);
the claimed acquiring a traffic rule for the road structure, “the predicted behavior of other objects is based not only on the type of object and its current trajectory, but also based on some likelihood that the object may obey traffic rules or predetermined behaviors.  In another example, the system may include a library of rules about what objects will do in various situations.  For example, a car in a left-most lane that has a left-turn arrow mounted on the light will very likely turn left when the arrow turns green.” (column 7 lines 57 thru 65); and
the claimed predicting the route of the target vehicle based on the traffic rule when it is difficult to acquire the target vehicle orientation, “As another example, vehicle 520 may come to a stop for a period of time before making the left-hand turn designated .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al Patent Number 9,495,874 B1 in view of Aso et al Patent Application Publication Number 2008/0015772 A1.
Regarding claim 5 Zhu et al do not explicitly teach the claimed when forward portions of the multiple candidate routes cannot be detected then the route prediction for the target vehicle is cancelled, but it would be logical that a route prediction would be cancelled, or not even made, if the forward detection were blocked or obstructed. If the view of the target vehicle were obstructed, then the system would not be able to predict an action the vehicle may or may not take.  It may not detect a blinker, or a change in 
Aso et al teach, “on the left side of the own vehicle 43 at the current position on the left-side lane 41L, a screen 45 such as a wall and a fence is present so as to obstruct the view of the open road 42” (P[0076] and Figure 3), and “an area corresponding to the unconfirmed bodies 46f, 46g, and 46h is a blocked area 47 for which the scanning beam of the sensor 11 is blocked by the screen 45.  Thus, the area is outside the range of beam scanning by the sensor 11, and the corresponding unconfirmed bodies cannot be determined not to be actually present based on the result of detection by the sensor 11 and are excluded from the objects of deletion.” (P[0081] and Figure 6).  Aso et al would be unable to verify the vehicles in the block area to predict the movements of the vehicle that are blocked from detection, and therefore Zhu et al would be unable to make a prediction to their paths.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the predicted trajectories of surrounding vehicles of Zhu et al with the recognition of blocked sensor views of Aso et al in order to provide safe automatic driving (Aso et al P[0024]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al Patent Number 9,495,874 B1 in view of Ferguson et al Patent Number 9,248,834 B1.
Regarding claim 6 Zhu et al teach the claimed method of claim 1 (see above), further comprising:

Zhu et al do not explicitly teach the claimed when the vehicle speed is less that a predetermined value then the route with is predicted, but does recognize when a vehicle slows down which indicates that it may be making a turn (column 9 lines 23 thru 28, and column 10 lines 25 thru 36).  Zhu et al do not teach the claimed predetermined speed, but a speed could be programmed into the system that indicates that the target vehicle is turning.  Ferguson et al teach, “Using the past trajectories and speeds, the vehicle's one or more computing devices may determine a set of possible actions for each non-stationary object.  FIG. 6 shows an example of generating a set of possible actions based on the information obtained from the perception system.  As shown in FIG. 6, the set of possible actions for vehicle 580 as the vehicle 580 approaches intersection 502 may include right turn 671, continuing straight 672, left turn 673, and reverse 675.” (column 10 lines 51 thru 59), “the one or more computing devices may eliminate possible actions where the vehicle continues to accelerate after a speed of 45 MPH is reached” (column 11 lines 13 thru 15), and “Further examples include generating a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662